Case 1:20-cv-02566-TWP-MJD Document 1 Filed 10/02/20 Page 1 of 6 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


BRIAN HINKLE,                                 )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     ) CAUSE NO: 1:20-cv-2566
                                              )
MILLER TRANSPORTATION, INC.,                  )
                                              )
               Defendant.                     )



                     I. COMPLAINT AND DEMAND FOR JURY TRIAL

       1.      Plaintiff, Brian Hinkle (hereafter “Hinkle”), brings this action against Defendant,

Miller Transportation, Inc. (hereafter “Defendant”), pursuant to the Americans with Disabilities

Act ("ADA"), as amended, 42 U.S.C. § 12101 et seq. and Family and Medical Leave Act of

1993, 29 U.S.C. §§ 2601 et seq.

                                          II. PARTIES

       2.      At all times relevant to this action, Hinkle resided within the Southern District of

Indiana.

       3.      At all times relevant to this action, Defendant maintained offices and conducted

business within the Southern District of Indiana.

                              III. JURISDICTION AND VENUE

       4.      Jurisdiction is conferred on this Court by 28 U.S.C. § 1331, 28 U.S.C. § 1343, and

42 U.S.C. § 12117.

       5.      At all times relevant to this action, Hinkle was an “employee” as that term is
Case 1:20-cv-02566-TWP-MJD Document 1 Filed 10/02/20 Page 2 of 6 PageID #: 2




defined by 42 U.S.C. § 12111(4).

        6.      Defendant is an “employer” as that term is defined by 42 U.S.C. § 12111(5)(A).

        7.      Hinkle is a qualified individual with a disability, has a record of a disability,

and/or is perceived and/or regarded as disabled, as that term is defined by the ADA, 42 U.S.C. §

12102(2) and 12111(8).

        8.       Hinkle suffers from Post Traumatic Stress Disorder. Hinkle’s disability

substantially effects his day to day life activities.

        9.      Hinkle satisfied his obligation to exhaust his administrative remedies, having

timely filed U.S. Equal Employment Opportunity Commission Charge No. 470-2020-02132

against Defendant, alleging discrimination based on his disability, his record of disability and/or

Defendant’s perception of Hinkle as disabled and/or in retaliation for engagement in protected

activity. Hinkle received his Right to Sue and now timely files the instant lawsuit prior to the

expiration of the ninety (90) day window to file.

        10.     All of the events, transactions, and occurrences pertinent to this lawsuit have

occurred within the geographical environs of the Southern District of Indiana and all parties are

located therein. Therefore, venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                 IV. FACTUAL ALLEGATIONS

        11.     Hinkle began his employment with Defendant on February 2018 as a bus driver.

        12.     At all times relevant, Hinkle met or exceeded Respondent’s legitimate

employment expectations.

        13.     In November 2019 an individual snuck on Hinkle’s bus and later assaulted

Hinkle. Hinkle reported this incident to his employer.


                                                    2
Case 1:20-cv-02566-TWP-MJD Document 1 Filed 10/02/20 Page 3 of 6 PageID #: 3




        14.    Hinkle suffered a recurrence of his PTSD symptoms as a result of this incident.

Hinkle’s medical provider instructed him to take time off work as a result. Hinkle conveyed this

to his employer. Additionally, Hinkle requested that respondent initiate a workers compensation

claim related to the incident. Hinkle’s request for leave and taking of leave constituted

statutorily protected activity.

        15.    On information and belief, Hinkle was eligible for FMLA leave. Defendant did not

inform Hinkle of his rights under the FMLA and did not offer him FMLA leave.

        16.     Hinkle was in communication with his employer throughout his leave and at no

time did Defendant raise any concerns regarding the November incident.

        17.     After informing his employer that he was able to return to work in January 2020,

Hinkle was for the first time told by Defendant that he was under investigation regarding the

November incident.

        18.     Defendant terminated Hinkle, allegedly for violating company policy during the

November incident.

        19.     Similarly situated employees who are not disabled and/or have not engaged in

protected activity were not terminated for engaging in conduct comparable to that alleged of

Hinkle, including, but not limited to, driver Tiffanye Randolph.

        20.     Defendant terminated Hinkle because of his disability and because he had

engaged in statutorily protected activity. Defendant interfered with Hinkle’s use of FMLA by not

notifying him of available leave as required.

        21.     Any other reason given by the Defendant for its actions is pretext.

        22.     Hinkle has suffered harm as a result of Defendant’s unlawful actions.


                                                 3
Case 1:20-cv-02566-TWP-MJD Document 1 Filed 10/02/20 Page 4 of 6 PageID #: 4




                                    V. CAUSES OF ACTION

             COUNT ONE: VIOLATIONS OF THE ADA - DISCRIMINATION

       23.     Hinkle hereby incorporates paragraphs one (1) through twenty-two (22) of his

Complaint.

       24.     Defendant violated Hinkle’s rights as protected by the Americans with Disabilities

Act, 42 U.S.C. § 12101 et seq. by transferring and terminating Hinkle because of his disability.

       25.     Defendant's actions were intentional, willful and in reckless disregard of Hinkle’s

rights as protected by the ADA.

       26.     Hinkle has suffered damages as a result of Defendant’s unlawful actions.

               COUNT TWO: VIOLATIONS OF THE ADA - RETALIATION

       27.     Hinkle hereby incorporates paragraphs one (1) through twenty-six (26) of his

Complaint.

       28.     Defendant transferred and terminated Hinkle in retaliation for his engagement

in the statutorily protected activity of requesting medical leave related to his disability.

       29.     Defendant’s unlawful actions were intentional, wilful, and done in reckless

disregard of Hinkle’s rights as protected by the ADA.

       30.     Hinkle has suffered harm as a result of Defendant’s unlawful acts.

                             COUNT III - FMLA INTERFERENCE

       31.       Hinkle incorporates by reference paragraphs one (1) through thirty (30) of his

Complaint as if the same were set forth at length herein.

       32.       Defendant interfered with Hinkle’s ability to take FMLA by not informing him

of his available leave.


                                                   4
Case 1:20-cv-02566-TWP-MJD Document 1 Filed 10/02/20 Page 5 of 6 PageID #: 5


          33.   Defendant’s actions were intentional, willful, and in reckless disregard of Hinkle’s

rights as protected by the FMLA.

          34.    Hinkle has been harmed as a result of Defendant’s unlawful actions.

                                       REQUESTED RELIEF

          WHEREFORE, Plaintiff Brian Hinkle respectfully requests that this Court enter

judgment in his favor as follows:

          1.     Find and hold that Hinkle has suffered from Defendant’s act of unlawful

discrimination and retaliation and issue a declaratory judgment that Defendant’s acts violated the

Americans With Disabilities Act, as amended, 42 U.S.C. § 12101 et seq., and/or;

          2.     Permanently enjoin Defendant, its officers, agents, employees and attorneys

acting in concert with them from engaging in any employment policy or practice that

discriminates against any person for exercising his or her statutorily protected rights, and/or;

          3.     Order Defendant to pay Hinkle all wages, benefits, compensation, and other

monetary loss suffered as a result of Defendant’s unlawful actions, and/or;

          4.     Order Defendant to reinstate and/or hire Hinkle or pay Hinkle front pay in lieu

thereof, and/or;

          5.     Order Defendant to pay liquidated damages to Hinkle;

          6.     Order Defendant to pay compensatory and/or punitive damages to Hinkle,

and/or;

          7.     Order Defendant to pay to Hinkle all costs and attorney’s fees incurred as a result

of him bringing this action, and/or;

          8.     Order Defendant to pay to Hinkle pre- and post-judgment interest on all sums

recoverable, and/or;


                                                  5
Case 1:20-cv-02566-TWP-MJD Document 1 Filed 10/02/20 Page 6 of 6 PageID #: 6




           9.     Award all other relief that is just and proper.



                                                 Respectfully submitted,



                                                 John H. Haskin (7576-49)
                                                 Keenan D. Wilson (32195-49)

                                                 JOHN H. HASKIN & ASSOCIATES
                                                 255 North Alabama Street, 2nd Floor
                                                 Indianapolis, IN 46204
                                                 Telephone:     (317) 955-9500
                                                 Facsimile:     (317) 955-2570
                                                 E-Mail:        jhaskin@jhaskinlaw.com
                                                                kwilson@jhaskinlaw.com
                                                 Attorney for Plaintiff, Brian Hinkle




                                    DEMAND FOR JURY TRIAL

           Plaintiff, Brian Hinkle, by counsel, demands a trial by jury on all issues deemed so

triable.



                                                 Respectfully submitted,

                                                 John H. Haskin (7576-49)
                                                 Keenan D. Wilson (32195-49)

                                                 JOHN H. HASKIN & ASSOCIATES
                                                 255 North Alabama Street, 2nd Floor
                                                 Indianapolis, IN 46204
                                                 Telephone:     (317) 955-9500
                                                 Facsimile:     (317) 955-2570
                                                 E-Mail:        jhaskin@jhaskinlaw.com
                                                                kwilson@jhaskinlaw.com
                                                 Attorney for Plaintiff, Brian Hinkle



                                                    6
